DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments/Arguments
Amendments made to claims 1-2, 6 and 9-11, as well as the cancelation of 4, 7 and 12, as filed on January 6, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on January 6, 2021, with respect to amended claim 1 and 9 have been fully considered and are persuasive.  The previous prior art rejections to the claims and their dependent claims, as set forth in the Office action mailed on October 8, 2020, have been withdrawn.
Applicant’s arguments with respect to amended claim 6 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. (US6443165) in view of Ohashi et al. (US20130189800) and Tochibayashi et al. (US20130099233).
Regarding claim 6, Akahori discloses a processing method in a processing apparatus which performs a process on a target object by supplying a halogen-based gas through a gas supply line into a chamber while maintaining the chamber in a vacuum state (abstract and Fig. 1), the method comprising: performing the process on a target object in the chamber once or multiple times (thin film deposition treatment reads on a process on a target object, column 7, lines 19-35); removing halogen-based components of the halogen-based gas adhered to the surface of the chamber or on the 
Akahori is silent about that an oxide film is formed on a surface of the chamber or on a surface of the gas supply line.  However, Akahori disclosed that a material (chamber or gas supply line) is used in contacting with a halogen-containing reactive process gas such as plasma of C4F8 (column 7, lines 19-22).  In addition, Ohashi teaches that a hard film of chromium oxide on the surface of a material made of stainless steel can be used for handling reactive process gases (paragraphs 0004 and 0005). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a material made of stainless steel and having a chromium oxide film on a surface thereof in the method of Akahori, in order to minimize a corrosion issue with the material as taught by Ohashi (paragraphs 0004 and 0005).
Akahori in view of Ohashi is silent about the limitation “to reoxidize corroded oxide film on the surface of the chamber or on the surface of the gas supply line”. However, Akahori discloses that the oxygen plasma is used for decomposing the CF film and discharge by-product to outside of the chamber (column 7, lines 59-63).  Akahori also discloses that the oxygen gas is supplied while plasma is generated (column 7, lines 59-63).  Therefore, the reactive oxygen in the plasma is likely to reoxidize corroded oxide film (oxide film exposed to F-containing species reads on a corroded oxide film) by reacting contamination-removed surface with oxygen atoms.  In addition, it is noted that claim 6 is directed to a method claim, the limitation “to reoxidize 
Akahori in view of Ohashi is silent about exposing the chamber to an atmosphere.  However, it is well-known that a process chamber may be exposed to an atmosphere for chamber maintenance process procedure.
Regarding claim 15, Ohashi discloses the gas supply line is made of stainless steel, and the oxide film is a passive film made of chromium (paragraphs 0004 and 0005).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a processing method in a processing apparatus which performs a process on a target object by supplying a halogen-based gas through a gas supply line into a chamber while maintaining the chamber in a vacuum state, comprising: removing halogen-based components of the halogen-based gas adhered to the oxide film on the surface of the chamber or on the surface of the gas supply line by generating oxygen plasma in the chamber while supplying only oxygen gas into the chamber through the gas supply line, wherein the halogen-based gas is . 
Claims 1-3, 5, 9-11, 13-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on April 8, 2020, see Applicant's arguments filed on January 6, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: removing halogen-based components of the halogen-based gas adhered to the oxide film on the surface of the chamber or on the surface of the gas supply line and reoxidizing corroded oxide film on the surface of the chamber or on the surface of the gas supply line, by supplying oxygen gas into the chamber, without using plasma, through the gas supply line; wherein a concentration of moisture in the oxygen gas supplied into the chamber is 0.5 ppm or less, in the context of the instant claim.  The closest cited prior art of Kim et al. (US20170008042) discloses using moisture in air to react with halogen-based components adhered to the surface of the chamber to remove the halogen-based components (paragraph 0082). 
Regarding claims 2-3, 5 and 14, they are dependent from claim 1.
Regarding claim 9, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on April 8, 2020, see Applicant's arguments filed on January 6, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a 
Regarding claims 10-11, 13 and 16, they are dependent from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713